CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

Exhibit 10.2

BEMA FENTANYL SUPPLY AGREEMENT

This BEMA Fentanyl Supply Agreement (the “Agreement”) is made as of September 5,
2007 (the “Effective Date”) by and between BioDelivery Sciences International,
Inc., a Delaware corporation with an office at 2501 Aerial Center Parkway, Suite
205, Morrisville, North Carolina 27560 USA (“Parent”), its wholly-owned
subsidiary Arius Pharmaceuticals, Inc., a Delaware corporation with an office at
the same address (“Arius”, and together with Parent, “BDSI”), and Meda AB, a
Swedish corporation with its principal office at Pipers väg 2 A, SE-170 09,
Solna, Sweden (“Meda”). BDSI and Meda are sometimes referred to collectively
herein as the “Parties” or singly as a “Party.”

RECITALS

WHEREAS, BDSI has proprietary technology, know how, other proprietary
information, and intellectual property relating to the manufacture, use, and
sale of a proprietary bioerodible, mucoadhesive multi-layer polymer film for
transmucosal delivery of fentanyl; and

WHEREAS, Meda has obtained a license to practice such technology and know how
and other proprietary information in order to develop and sell a product based
on such technology, pursuant to the terms of that certain License and
Development Agreement, dated as of the Effective Date, between BDSI and Meda
(the “License Agreement”); and

WHEREAS, as required by the License Agreement in exchange for the payment of
certain amounts hereunder, BDSI shall supply Products (as defined below) to Meda
for clinical use and commercial sale pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereto, intending to be
legally bound, do hereby agree as follows:

1. Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in the License Agreement, and, in addition to
the capitalized terms defined elsewhere in this Agreement, the following terms
used in this Agreement shall have the meaning set forth below:

1.1 “BEMA Fentanyl Products” means Commercial Products and Clinical Products.

1.2 “Commercial Product” means Fentanyl Product, as further described in the
Product Specifications and Packaging Specifications, intended for commercial
sale.

1.3 “Clinical Product” means the Fentanyl Product intended for use in the Phase
IIIB or Phase IV studies to be conducted by or on behalf of Meda as contemplated
and permitted by the License Agreement, as further described in the Product
Specifications and Packaging Specifications.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.4 “Conforming Product” shall mean any Product which was manufactured,
packaged, and supplied in accordance with this Agreement, all applicable laws,
rules, guidelines, and regulations, and the applicable Product Specifications
and Packaging Specifications

1.5 “Forecast” means the written forecast describing Meda’s anticipated
requirements with respect to Products for a given time period, including the
proposed delivery schedule with respect to such Products.

1.6 “Fully-Burdened Manufacturing Costs” means BDSI’s total direct and indirect
costs of supplying a particular Product to Meda hereunder, which shall include
but not be limited to ***.

1.7 “GMP” means, as relevant to the Products, the regulatory requirements for
current good manufacturing practices promulgated by the FDA under the U.S. Food,
Drug, and Cosmetic Act and the regulations promulgated thereunder, particularly
21 C.F.R. Section 210 et seq., and 21 C.F.R. Sections 600-610, as the same may
be amended from time to time.

1.8 “Launch Stocks” shall mean the Commercially Reasonable quantities of stocks
of the BEMA Fentanyl Product and Demonstration Samples ordered by Meda under
this Agreement to support the commercial introduction of the Fentanyl Product in
a jurisdiction in the Territory following receipt of appropriate Governmental
Approval from the applicable Competent Authority(ies) with respect to the
Fentanyl Product.

1.9 “Order” means a written purchase order for the Products, which order shall
include a delivery schedule specifying the requested delivery date and quantity
for each Product ordered, and the location to which shipment of the Product is
to be delivered.

1.10 “Packaging Specifications” means the specifications for the packaging of
the various Products, which shall be as mutually agreed upon by the Parties
reasonably (but no later than four months) in advance of Meda’s placement of an
Order for Launch Stocks and in a manner reasonably consistent with the form of
Fentanyl Product and labeling therefor approved in the initial Governmental
Approval approved in the Territory and the relevant terms of the License
Agreement. Upon the establishment of Packaging Specifications for Products by
the Parties consistent with the foregoing, such Packaging Specifications shall
be attached to this Agreement as Exhibit A and incorporated herein by this
reference, and such specifications may be amended or augmented from time to time
as mutually agreed upon by the Parties. If and as such Packaging Specifications
for Products are amended consistent with this Section 1.10, the existing Exhibit
A shall be amended to reflect such changes, and such amended Exhibit A shall be
provided to the Parties and deemed to be part of this Agreement.

1.11 “Placebo” means a bioerodible, mucoadhesive polymer film product that does
not contain fentanyl, ***.

1.12 “Products” means BEMA Fentanyl Products, Placebos, and Demonstration
Samples.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

1.13 “Purchase Price” means an amount equal to ***.

1.14 “Product Specifications” means the manufacturing and product specifications
for the applicable Product, which shall be as mutually agreed upon by the
Parties reasonably (but not later than four months) in advance of Meda’s
placement of an Order for Launch Stocks and in a manner reasonably consistent
with the form of Fentanyl Product and labeling therefor approved in the initial
Governmental Approval approved in the Territory and the relevant terms of the
License Agreement. Upon the establishment of Product Specifications for Products
by the Parties consistent with the foregoing, such Product Specifications shall
be attached to this Agreement as Exhibit B and incorporated herein by this
reference, and such specifications may be amended or augmented from time to time
as mutually agreed upon by the Parties. If and as such Product Specifications
for Products are amended consistent with this Section 1.14, the existing Exhibit
B shall be amended to reflect such changes, and such amended Exhibit B shall be
provided to the Parties and deemed to be part of this Agreement.

1.15 “Regulatory Filing” shall mean any regulatory filings or correspondence
necessary to procure or maintain any Governmental Approvals in the Territory for
the Fentanyl Product, including any supplements or amendments thereto.

2. Effectiveness; Term. This Agreement shall be effective for a period beginning
on the HSR Date and continue until the earlier of (i) any termination of the
License Agreement with respect to the Fentanyl Product, (ii) an Arius Two
Termination Event (as defined in that certain Sublicensing Consent between Arius
Two, Inc. (“Arius Two”), Arius, CDC, and Meda dated September 5, 2007), (iii) a
CDC Termination Event (as defined in that certain Sublicensing Consent and
Amendment between Parent, Arius, Meda, and CDC dated September 5, 2007)
(termination of this Agreement resulting from the occurrence of the events
described in clause (ii) above or this clause (iii), a “Licensor Termination”),
or (iv) ***.

3. Testing and Registration of the Product.

3.1 Subject to the terms of the License Agreement, Meda shall, following receipt
of any Governmental Approval, be the holder of such Governmental Approval
granted for the Fentanyl Product, and responsible for interaction with Competent
Authorities in a particular country following such Governmental Approval
therein. Meda shall reasonably advise BDSI regarding the status of or
developments with respect to the Regulatory Filings and Governmental Approvals
in accordance with terms of the License Agreement.

3.2 BDSI shall provide to Meda information regarding BDSI’s (or its Third Party
contractors’) manufacturing facilities, methods and process controls for the
manufacture of the Products, and will reasonably assist Meda in compilation of
information for the chemistry, manufacturing and control documentation which
Meda reasonably determines in good faith is needed for maintenance or updating
of the Regulatory Filings. In the event that BDSI reasonably determines that any
such information constitutes proprietary, confidential, or trade secret
information belonging to BDSI or its Third Party contractor(s), the parties will
cooperate to take appropriate steps to preserve the confidential, proprietary
and/or trade secret status of such information.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

3.3 Meda shall provide to BDSI reports and other written communications received
by Meda from any Competent Authority in accordance with the terms of the License
Agreement. On or after the date of First Commercial Sale of the Fentanyl
Product, each Party shall provide the other Party with a status update with
regard to any audit or inspection conducted by any Competent Authority which
relates directly to the Products.

3.4 Subject to the terms of the License Agreement, Meda shall be responsible for
obtaining and maintaining all Governmental Approvals necessary for Meda to
contract with BDSI to manufacture and package the Commercial Product into final
marketing packaging, except for those approvals BDSI is required to obtain and
maintain pursuant to Section 5.4. Subject to the terms of the License Agreement,
Meda shall be responsible for obtaining and maintaining all applicable
Governmental Approvals for the commercial marketing, sale, and distribution of
the Fentanyl Product in the Territory.

4. Supply.

4.1 Subject to the terms of this Agreement, BDSI shall use Commercially
Reasonable Efforts to supply to Meda its requirements of the Products for use,
sale, or distribution in the Territory. BDSI shall be the sole and exclusive
supplier of the Products to Meda during the term of this Agreement, and Meda
shall purchase solely from BDSI all of its requirements for Products to be used,
sold, or distributed in the Territory unless a Back-Up Trigger occurs as set out
in Section 4.10. Meda shall not manufacture or have manufactured on its behalf
any Products except as may be permitted by Section 4.10. Subject to
Section 4.11, BDSI shall be entitled to engage Third Parties as necessary to
fulfill BDSI’s obligations under this Agreement; provided that BDSI shall
continue to be responsible for such Third Party’s performance of BDSI’s
obligations hereunder.

4.2 The manner and style of the labeling and trade dress of the Products shall
be as described in the Packaging Specifications, subject to any further changes
(i) reasonably requested by Meda or (ii) necessary to conform such Packaging
Specifications to the regulatory requirements necessary to obtain and maintain
Governmental Approvals with respect to the Fentanyl Products and to comply with
all Applicable Laws, subject in each case to Sections 3.04 and 5.03 of the
License Agreement. To the extent approved by relevant Competent Authorities and
permitted by Applicable Law, and subject to (i) Meda’s compliance with Sections
3.04 and 5.03 of the License Agreement and (ii) BDSI’s or Commercialization
Committee’s approval, as applicable, of such change or modification pursuant to
Sections 3.04 and 5.03 of the License Agreement, BDSI shall use Meda’s specified
labeling (and only such labeling) on the Products. BDSI shall be solely
responsible for the contents of any product label and Meda shall not be
responsible in any manner, including but not limited to under any provision of
this Agreement, for any error, mistake, violation of any Applicable Law or any
other problem with the content of the label, except to the extent content was
specified by Meda or Meda does not follow label instructions provided by BDSI,
with respect to which content Meda shall be responsible . Any Meda-requested
change or modification to a Product’s label shall, subject to (i) Meda’s
compliance with Sections 3.04 and 5.03 of the License Agreement and (ii) BDSI’s
or the Commercialization Committee’s approval, as applicable, of such change or
modification pursuant to Section 3.04 or 5.03 of the License Agreement, be
implemented by BDSI as soon as reasonably practicable. Meda shall reimburse BDSI
for the reasonable total direct and indirect cost of any Product labels rendered
obsolete by such change.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

4.3 Meda shall place an Order for Launch Stocks on a date not less than ***
before the date on which it intends to commercially launch the Fentanyl Product
(the “Date for Launch”), and shall use commercially reasonable efforts to avoid
placing such Order more than *** before the Date For Launch (notwithstanding
that such date may not be capable of determination at the time for the order).
Upon receipt of such Orders, BDSI shall use commercially reasonable efforts to
deliver the Commercial Product and Demonstration Samples in accordance
therewith. However, for the avoidance of doubt, the Parties hereby confirm that
BDSI’s manufacturing obligations under this Section 4.3 shall only arise on
receipt of Orders.

4.4 Within *** following submission of the initial application for Governmental
Approval to a Competent Authority in the Territory with respect to the Fentanyl
Product, Meda shall provide BDSI with a nonbinding Forecast of Meda’s
requirements for Products for the *** period following receipt of the
anticipated Governmental Approval. The Forecast shall be updated *** until the
date on which Meda places an Order for Launch Stocks. Except as otherwise
provided herein, all Forecasts made hereunder shall, except as further described
below, be nonbinding and made to assist BDSI in planning its production and Meda
in planning marketing and sales.

4.5 All Orders for Products other than Orders for Launch Stocks shall be
governed by this Section 4.5. Meda shall, not less than *** before the beginning
of each calendar quarter, give BDSI (i) its Order for the Products to be
delivered to Meda during that calendar quarter and (ii) a Forecast for the
following ***. Notwithstanding the foregoing, Meda shall have no obligation to
deliver Forecasts pursuant to this Section 4.5 until it places an Order for
Launch Stocks. BDSI shall not be obligated to accept any Order for a calendar
quarter to the extent that it, with respect to any specific form of Product,
exceeds by more than ***% the amounts forecast for such Product in that quarter
in the previous Forecast. However, BDSI shall make commercially reasonable
efforts, but not be obligated, to also deliver such exceeding quantities. Meda
may request amendment to an Order within *** after such Order is given and BDSI
shall use its commercially reasonably efforts to accept such amendment provided,
however, BDSI shall not be obligated to accept such amendment to the extent
quantities of a particular Product specified in the amended Order (i) are
increased by more than ***% over the original Order, (ii) cause the amount of a
particular Product scheduled for delivery in a quarter to exceed by more than
***% the amounts most recently Forecast for such Product in that quarter, or
(iii) are decreased by more than ***% compared to the original Order. However,
BDSI shall make commercially reasonable efforts, but not be obligated, to also
deliver any quantities exceeding the aforementioned limitations. BDSI shall
deliver according to the delivery schedule contained in any Order. The
Commercialization Committee will discuss delivery and scheduling issues as
necessary. Each Forecast shall be deemed a binding commitment of Meda to
purchase in the first calendar quarter thereof (i.e. the first quarter following
the quarter covered by the accompanying Order) at least *** of the quantity of
each Product set forth with respect to such first calendar quarter. No terms and
conditions contained in any Order, acknowledgment, invoice, bill of lading,
acceptance or other preprinted form issued by either Party shall be

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

effective to the extent they are inconsistent with, modify or add to the terms
and conditions contained herein; all Orders and Forecasts shall specify Product
quantities by NDC number (in the case of Orders of Commercial Products for the
United States) or similar identifiers for each individual form of all other
Products.

4.6 Meda shall be entitled at its option to reject such part of any delivery of
the Products which does not comply with the applicable Product Specifications,
Packaging Specifications, or applicable regulatory requirements (including those
contained in applicable Governmental Approvals and GMP), provided that Meda
shall be deemed to have accepted any delivery of the Products unless it gives
BDSI notice of its rejection within *** of delivery, or in case of a latent
defect, within *** after the date Meda could have reasonably discovered such
latent defect. BDSI shall, at BDSI’s option, promptly replace (without
additional cost) or refund to Meda the amount actually paid by Meda to BDSI with
respect to any such Products which do not comply with the applicable Product
Specifications, Packaging Specifications, or applicable regulatory requirements
(including but not limited to those contained in applicable Governmental
Approvals).

4.7 Meda shall return to BDSI, at BDSI’s cost, any Products rejected properly in
accordance with this Article 4, in which case BDSI shall, consistent with
Section 4.6 above, refund the amount actually paid by Meda to BDSI for such
Products or promptly replace such Products at no additional charge, and pay to
Meda the actual, reasonable, documented cost incurred by Meda in effecting the
return of such Products.

4.8 If, with respect to any Products which have been replaced and/or for which
the amount actually paid by Meda therefore has been refunded is, following
investigation, found by reasonable, independent, neutral, third party laboratory
analysis pursuant to generally-accepted scientific methods, to have complied
with the applicable Product Specifications, Packaging Specifications, and all
regulatory requirements (including but not limited to those described in
applicable Governmental Approvals and GMP), Meda shall:

(a) accept those Products as part of the next order and, if no Order will be
placed before the termination of this Agreement, pay BDSI the applicable amount
therefore pursuant to this Agreement, and

(b) refund any additional amount paid by BDSI to Meda with respect thereto.

4.9 If BDSI determines that it will not be able to supply Products to Meda in
material satisfaction of the most recent Orders and/or Forecast, BDSI shall
promptly notify Meda in writing of such determination, which notice shall
provide Meda with the details on the extent of the expected shortfall of supply,
the causes of such inability to supply, and BDSI’s proposed solution to the
problem. Upon such notice of a supply problem, or in any event upon occurrence
of any Back-Up Trigger (as defined below), (i) Meda and BDSI will immediately
meet and work together, in good faith, to identify an appropriate resolution to
the supply problem, provided that Section 4.10 shall remain applicable with
respect to the occurrence of such Back-Up Trigger in the absence of any such
resolution, and (ii) BDSI shall, during any such shortfall of supply, use
Commercially Reasonable Efforts to continue to supply to Meda Products in an
amount that is

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

proportionate to or, if so elected by BDSI in its sole discretion, greater than
the quantity of Products ordered by Meda under this Agreement consistent with
such Order and/or Forecast divided by the total demand during the same time
period for Products by BDSI, its Affiliates, their sublicensees (including but
not limited to Meda), and any other third parties to whom BDSI is obligated to
supply Products. Any agreed resolution to the supply problem will be set forth
in a writing executed by both parties.

4.10 (a) BDSI shall use Commercially Reasonable Efforts to have ***. If,
following the First Commercial Sale of the Commercial Product, the Parties
reasonably determine that ***, BSDI shall, at the request of Meda, also use
Commercially Reasonable Efforts to transfer to Meda, at Meda’s reasonable
expense, copies of all information, including technical information, that is
Controlled by BDSI, that is useful or necessary in the manufacture of the
Products and is reasonably necessary to enable Meda or any alternative supplier
(designated in accordance with Section 4.10(e)) to manufacture such Products.
Such transfer shall commence and be completed by BDSI as soon as reasonably
practicable, but in any event BDSI shall use Commercially Reasonable Efforts to
complete such transfer prior to ninety (90) days after BDSI’s receipt of notice
from Meda. BDSI shall provide Meda reasonable assistance, at Meda’s request and
BDSI expense, with respect to understanding such manufacturing information.

(b) In the event (i) BDSI cannot or does not properly supply on a timely basis
in accordance with this Article 4 Commercial Products conforming to all
warranties and other requirements hereunder in quantities of at least ***% of
the amount of Commercial Products specified in accepted Orders (other than the
Initial Supply Order) properly forecasted in any *** or (ii) of the occurrence
of a breach of this Agreement by BDSI that, despite Meda’s compliance with
Section 4.12 below, materially adversely affects Meda’s (or Meda’s Affiliates’)
ability to sell Commercial Products for a single consecutive period greater than
*** (each of the foregoing, a “Temporary Back-Up Trigger”), Meda may, upon
written notice to BDSI, render this Agreement nonexclusive, enabling Meda to
manufacture Products or have them manufactured on its behalf as contemplated by
this Section 4.10, provided that such nonexclusivity shall only be effective
during the period of time during which BDSI is unable to supply all of Meda’s
reasonably forecasted needs of Products; once BDSI is able to supply all of
Meda’s reasonably forecasted needs of Commercial Products for the Territory, or
is able to reasonably able to demonstrate its capacity to do so, the exclusivity
of this Agreement shall be restored and Meda shall not longer be entitled to
manufacture Products or have them manufactured on its behalf as contemplated by
this Section 4.10, unless and until a new Temporary Back-Up Trigger occurs and
Meda exercises its rights hereunder with respect thereto. In the event of a
Temporary Back-Up Trigger and notice from Meda exercising its rights with
respect thereto, Meda shall (i) at all times purchase from BDSI as many Products
as BDSI can supply to Meda hereunder, provided such amount to be purchased from
BDSI shall not in any event be required to exceed Meda’s reasonably forecasted
total needs for Products in the Territory, and (ii) use Commercially Reasonable
Efforts to restore BDSI as the exclusive supplier of Products as quickly as
possible.

(c) In the event BDSI cannot or does not properly supply on a timely basis in
accordance with this Article 4 Commercial Products conforming to all warranties
and other

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

requirements hereunder in quantities of at least ***% of the amount of
Commercial Products specified in accepted Orders (other than the Initial Supply
Order) properly forecasted in any *** ( “Termination Back-Up Trigger”; a
Temporary Back-Up Trigger or Termination Back-Up Trigger, a “Back-Up Trigger”),
Meda may, upon *** notice to BDSI given within *** of the occurrence of such
Termination Back-Up Trigger, terminate this Agreement or render it permanently
nonexclusive (provided that BDSI’s continued obligations to supply Products
hereunder in the case of such nonexclusivity shall be subject to BDSI’s ability
to procure such supply from Third Party manufacturers under such conditions of
nonexclusivity or any reduced supply requirements resulting therefrom on
commercially reasonable terms).

(d) Any notice by Meda under Sections 4.10(b) and (c) shall describe the
applicable Back-Up Trigger. Upon receipt of such notice and except to the extent
already done pursuant to Section 4.10(a), BDSI shall use Commercially Reasonable
Efforts to transfer to Meda, at Meda’s reasonable expense, copies of all
information, including technical information, that is controlled by BDSI, that
is useful or necessary in the manufacture of the Products and is reasonably
necessary to enable Meda or any alternative supplier (designated in accordance
with Section 4.10(e)) to manufacture such Products. Such transfer shall commence
and be completed by BDSI as soon as reasonably practicable but in any event
shall be completed prior to ninety (90) days after BDSI’s receipt of notice from
Meda. BDSI shall provide Meda reasonable assistance, at Meda’s request and BDSI
expense, with respect to understanding such manufacturing information. Meda
shall, subject to the terms hereof, use Commercially Reasonable Efforts to
mitigate the adverse effects of any failure to supply Products by BDSI.

(e) With respect to any exercise by Meda of its rights under this Agreement or
the License Agreement to secure any Products from any party other than BDSI,
(i) Meda shall use Commercially Reasonable Efforts to secure such supply by its
own manufacture, in lieu of securing such supply through a Third Party
manufacturer, (ii) Meda shall provide BDSI written notice of its intent to
secure its supply through a Third Party manufacturer and provide BDSI a
reasonable opportunity to discuss, review, and comment on any potential Third
Party manufacturers opportunity prior to Meda entering into any discussions with
any potential Third Party manufacturer, and (iii) Meda shall not enter into any
discussions with any potential Third Party manufacturer or manufacturing
agreement with any potential Third Party manufacturer without, in each case,
BDSI’s prior written approval, such approval not to be unreasonably withheld.

4.11 Contract Manufacturer(s). BDSI may, in its sole discretion, contract with
Third Parties for the manufacture or supply of Products as it may determine
necessary to enable it to satisfy its obligations hereunder; provided, that,
with respect to any Third Party ***, Meda approves such Third Party and its
facility(ies), which approval shall not be unreasonably withheld. For purposes
of clarification but not limitation, the performance of any of BDSI’s
obligations hereunder by any such Third Parties shall be deemed to satisfy such
obligations of BDSI. Meda shall have the same rights hereunder to inspection,
audit, reports, records and others matters relating to quality assurance and
control and confidentiality as provided hereunder in respect of BDSI.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

4.12 Inventory. Meda acknowledges the inherent risk that a batch of bulk or
finished Products may be lost in production or shipment, and agrees to maintain
an inventory of Products reasonably sufficient, consistent with industry
standards, to supply at least *** worth of its requirements at all times.

5. Quality; Regulatory.

5.1 BDSI warrants that all Products supplied pursuant to this Agreement shall on
the date of delivery (i) comply with the Product Specifications and all
applicable regulatory requirements (including but not limited to those included
in applicable Governmental Approvals and GMP); (ii) not, in the case of
Commercial Products, be misbranded or adulterated (as such terms are defined by
Applicable Laws); and (iii) be packaged according to the Packaging
Specifications and all regulatory requirements (including but not limited to
those included in applicable Governmental Approvals and GMP), provided that
Product Specifications and Packaging Specifications may be amended as
(a) reasonably requested by Meda and agreed upon by BDSI, (b) necessary to
conform such Product Specifications and Packaging Specifications to the
regulatory requirements necessary to obtain and maintain Governmental Approvals
with respect to the Products in the reasonable discretion of BDSI, or (c) or
otherwise effected in accordance with Section 5.2 below. BDSI shall, at Meda’s
option, immediately replace (without additional cost) or refund to Meda the
amount actually paid by Meda for any such Products which do not meet the
foregoing warranty. Replacement or refund, as elected by BDSI in its sole
discretion, shall be Meda’s sole remedy for breach of such warranty unless such
breach is the result of BDSI’s gross negligence or willful misconduct.

5.2 BDSI shall, as soon as reasonably possible, provide written notice of any
changes proposed by BDSI to the Product or method of manufacture of the
Products, the Product Specifications, or Packaging Specifications, and, to the
extent reasonably practicable, provide Meda a reasonable opportunity to review
and comment thereon, which shall not in any event be required to exceed five
(5) business days. Unless (i) such change is required by any Competent Authority
or Applicable Law or (ii) such change does not require approval of any Competent
Authority, is not reasonably likely to increase the applicable Product Price or
Purchase Price, and does not materially affect the Product or Packaging
Specifications, in which cases BDSI shall be entitled to make such changes (or
non-material changes) in its reasonable discretion without prior written
approval of Meda (and, if applicable, the relevant Product Specifications or
Packaging Specifications shall be deemed amended in accordance with such
change), no such change shall be implemented without Meda’s prior written
approval, which shall not be unreasonably withheld. If the approval of Competent
Authorities is required for any such change, the time for implementing such
changes shall be reasonably agreed between the Parties in order to enable Meda
to obtain, and Meda shall use commercially reasonable efforts to obtain, the
relevant regulatory approvals prior to such implementation, provided that in any
and all events, the period of time required for such implementation shall be no
less than the length of time required by BDSI’s supplier of the Product.

5.3 BDSI shall provide Meda with certificates of quality assurance and quality
control analysis with respect all deliveries of the Products, as customary in
the industry, and with manufacturing and export documents as necessary for
(i) import of the Products and (ii)

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

compliance with all applicable regulatory requirements. BDSI shall keep
complete, accurate and authentic accounts, notes, data and records of the work
performed by it under this Agreement and shall maintain complete and adequate
records pertaining to the methods and facilities used by it for the manufacture,
processing, testing, packing, labeling, holding and distribution of Products in
accordance with the applicable regulations.

5.4 BDSI shall, as between the Parties, be responsible for handling and
responding to any appropriate governmental agency inspections with respect to
manufacturing of Products during the term of this Agreement. To the extent
available to BDSI, BDSI shall promptly provide to Meda copies of any (i) request
or inquiry made by any regulatory agency with respect to Products or their
manufacture or storage and (ii) any response thereto or information provided in
response with respect to the foregoing, provided that, to the extent reasonably
practicable and permissible under any relevant contracts between BDSI and Third
Parties, Meda shall be provided an opportunity to review and comment on any and
all such responses. BDSI shall use commercially reasonable efforts to promptly
(i) advise Meda of any requests by any Competent Authority(ies) for any
inspections with respect to the manufacturing of Products and (ii) provide Meda
with copies of any correspondence related thereto.

5.5 BDSI shall retain (or cause any relevant Third Party contractors to retain)
a reasonably sufficient quantity of each batch of Products to perform quality
control testing. BDSI shall maintain samples of each batch in a reasonably
suitable storage facility until at least the first anniversary of the end of the
approved shelf life of the Product, or such longer period as may be required
under applicable laws, rules, and regulations. Portions of all such samples
shall be made reasonably available for testing by Meda, at Meda’s expense, upon
request.

5.6 BDSI shall maintain (or shall use commercially reasonable efforts to ensure
that any relevant Third Party contractors maintain) all records as necessary to
comply with manufacturing regulations imposed by any regulatory authority.

5.7 Each Party agrees to notify the other forthwith of its knowledge or receipt
of notice of the initiation of any inquiries, notices or inspection activity by
any governmental or regulatory authority with respect to the Products and shall
provide the other with a reasonable description of any such inquiries and
documentation not later than *** after such visit or inquiry.

5.8 BDSI shall be responsible for assisting Meda in investigating complaints and
“Lack of Effect” reports relating to the manufacture and/or packaging of
Products which are supplied by BDSI. BDSI shall, as reasonably directed by Meda
and at Meda’s expense, evaluate the nature of the complaint and document the
evaluation on Products manufactured and/or packaged by BDSI for Meda. This
evaluation may include but is not limited to providing assessments of:
(i) returned sample(s) (where appropriate); (ii) retained samples; (iii) the
manufacturing process; (iv) release tests; (v) receiving tests; (vi) complaint
history; and (vii) conclusion/summary. The documented evaluation of the
complaint will be provided by BDSI to Meda within *** from the date of BDSI’s
receipt of the complaint.

5.9 Promptly following the execution of this Agreement, BDSI and Meda shall
negotiate in good faith and enter into a mutually-agreeable Quality Agreement,
which Quality Agreement shall be attached hereto as Exhibit C. In the event the
terms of this Agreement and the Quality Agreement conflict, the terms of this
Agreement shall govern.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

6. Purchase Price; Payment.

6.1 Meda shall pay BDSI the applicable Transfer Price for each Unit of
Commercial Product and the Purchase Price for all other Products delivered to it
within *** of Meda’s receipt of (i) Conforming Products delivered in accordance
with this Agreement and (ii) a detailed written invoice with respect to such
Products (such invoice to provide the Product Price(s) applicable to the
Commercial Products covered by such invoice), and Meda and BDSI shall comply
with Section 4.06 of the License Agreement (including but not limited to its
reporting and payment obligations) in all respects with respect to Products
supplied under this Agreement, notwithstanding any termination of the License
Agreement. In the event that Meda rejects any Products pursuant to Section 4.6
hereof, Meda shall pay as provided in the previous sentence for all Products in
such shipment that were not rejected. Products which are not Conforming Products
(“Non-Conforming Products”) will be replaced, at no further charge to Meda, or
the full amount actually paid by Meda therefor shall be refunded to Meda, as
determined by BDSI in its sole discretion, as soon as reasonably practicable.

6.2 In the event any Product not originally purchased hereunder for commercial
sale is thereafter commercially sold by Meda, Meda shall immediately (i) notify
BDSI and pay BDSI the difference between the Purchase Price and the Transfer
Price for such Product and (ii) comply with Section 4.06 of the License
Agreement (including but not limited to its reporting and payment obligations)
in all respects with respect to such Product.

6.3 Meda shall, in its sole discretion, have the sole and exclusive right to
determine all terms and conditions of sale of the Product to its customers,
subject to the constraints and requirements of any applicable Governmental
Approvals and the terms of the License Agreement.

7. Delivery, Title and Risk.

7.1 Delivery of the Products shall be effected FOB the manufacturing or
distribution facility in the United States designated by BDSI, at which time all
risk of loss and damage to the Products shall pass to Meda, and Meda shall carry
out all customs and export clearances necessary for the shipment, export, and
import of Products out of and/or into any jurisdiction and obtain, at its own
expense, any export or import license or other governmental authority required
for exportation and/or importation into and/or out of any jurisdiction.

7.2 Prior to shipment, BDSI shall perform release testing in any manner required
by the Product Specifications, if specifically described therein, and all
applicable laws, rules and regulations, including the Governmental Approvals.

7.3 If Meda refuses or fails to take delivery of Products ordered under this
agreement at the time stated for delivery in the applicable Order, BDSI shall be
entitled, at its discretion, to invoice Meda in full for the amounts due
hereunder for such Products and to store Products at Meda’s cost, which shall be
commercially reasonable and include insurance with coverage in amounts and types
reasonably sufficient to cover the loss of such Products.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

8. Product Recall.

8.1 During the term of this Agreement, the parties shall keep each other fully
informed about any material adverse events, side effects, injury, toxicity or
sensitivity reaction associated with the Products of which such Party becomes
aware, whether or not any such effect is attributable to the Products. Meda
shall be responsible for reporting relevant side effects to the appropriate
regulatory authorities in accordance with the terms of the License Agreement and
all applicable laws, rules, and regulations. Each shall promptly inform the
other by telephone and in writing in the event any circumstances occur which may
precipitate a possible or actual recall of any Products.

8.2 Product Recalls shall be handled as described in the License Agreement,
provided that, to the extent that any Product recall is or must be initiated as
a result of BDSI’s gross negligence, material breach of this Agreement, or
intentional misconduct, BDSI shall bear the pro rata portion of the reasonable,
documented costs and expenses incurred in procuring or complying with the
requirements of such Product Recall reasonably attributable to BDSI’s gross
negligence, material breach of this Agreement, or intentional misconduct. BDSI
shall not be entitled to effect any Product Recall with respect to Products in
the Territory without Meda’s prior written consent, provided that,
notwithstanding the foregoing, BDSI may immediately effect any Product Recall
required to comply with any regulatory or legal requirements, guidelines,
directives, orders, or injunctions if such a Product Recall is not promptly
effected by Meda (and, except as described in the first sentence, all costs
related to such a Product Recall shall be borne by Meda). At Meda’s expense
except as provided above, BDSI shall reasonably cooperate with Meda and follow
Meda’s reasonable instructions in connection with any Product Recall.

9. Product Approval Assistance. Subject to the terms of Section 4.10, BDSI
shall, as reasonably requested by Meda, at Meda’s cost and expense as quoted by
BDSI in a price quotation, reasonably assist Meda in, at any time, (i) enabling
any alternative manufacturer(s) of Products permitted pursuant to Section 4.10
or Meda to qualify a site for the manufacture of Products in accordance with all
legal and regulatory requirements and (ii) Meda’s efforts to maintain and/or
obtain Governmental Approvals.

10. Inspections; Audit.

10.1 In order for Meda to determine whether BDSI is operating in accordance with
the provisions of this Agreement and ensure the adequacy of its supply of
Products, BDSI agrees to allow Meda or an agent of Meda, upon reasonable prior
notice and at Meda’s expense, to periodically inspect BDSI’s facility(ies),
technical, quality assurance and quality control records, and associated
business functions relating specifically to the supply of Products to be
provided pursuant to this Agreement, such inspection and verification to occur
during normal business hours, at Meda’s sole expense and subject to Article 12
of this Agreement.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

10.2 (a) Upon the written request of Meda, and not more than once in each
calendar year, BDSI shall permit Meda, or an independent certified public
accounting firm of nationally recognized standing selected by Meda, at Meda’s
expense, to have access during normal business hours, and upon reasonable prior
written notice, to such records of BDSI as may be reasonably necessary to verify
BDSI’s Fully-Burdened Manufacturing Costs for Products supplied hereunder for
any calendar year ending not more than twelve (12) months prior to the date of
such request.

(b) In the event Meda concludes that an underpayment or overpayment was made,
Meda will specify such underpayment or overpayment in a written report, along
with the information on which such conclusion is based. This report will be
delivered promptly to BDSI. The reimbursement of any actual overpayment shall be
due and payable to Meda by BDSI within *** of the date of such report. In case
Meda correctly concludes that it made an overpayment by more than ***, all
reasonable, documented costs for the audit shall be paid by BDSI.

(c) If BDSI in good faith disputes the conclusion of Meda or its accounting firm
under subsection (b) above that BDSI overcharged Meda in the calendar year under
review, then BDSI shall inform Meda by written notice within *** of receiving a
copy of the report containing such conclusion, specifying in detail the reasons
for BDSI disputing such conclusion. The parties shall promptly thereafter meet
and negotiate in good faith a resolution to such dispute. In the event that the
parties are unable to resolve such dispute within *** after such notice from
BDSI, Meda shall be entitled to seek resolution of such dispute pursuant to
Section 16.3.

(d) The Parties shall treat all information subject to review under this
Section 10.2 in accordance with the confidentiality provisions of Article 12 of
this Agreement.

11. Technical Representatives. Each Party shall designate a suitably skilled
technical representative, who shall be available for consultation and discussion
with respect to regulatory compliance and QA/QC processes and procedures as
needed to enable and assist Meda’s efforts to maintain and/or obtain regulatory
approvals for Fentanyl Product in the Territory.

12. Confidential Information.

12.1 During the term of this Agreement and for a period of five years
thereafter, each Party shall maintain all Confidential Information of the other
Party as confidential and shall not disclose any such Confidential Information
to any Third Party or use any such Confidential Information for any purpose,
except (a) as expressly authorized by this Agreement, (b) as required by law,
rule, regulation or court order (provided that the disclosing Party shall first
notify the other Party, shall use Commercially Reasonable Efforts to obtain
confidential treatment of any such information required to be disclosed, and
shall disclose only the minimum information required to be disclosed in order to
comply, and provided further that any Confidential Information disclosed
pursuant to this subsection (b) shall not include financial or marketing
information), or (c) to its Affiliates, employees, agents, consultants and other
representatives to accomplish the purposes of this Agreement or, in the case of
BDSI, to (i) satisfy its obligations under the CDC Agreement and Arius’
obligations under the Arius Two

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Agreement and (ii) use, develop, manufacture, market, and/or sell any BEMA-based
products, so long as such persons are under an obligation of confidentiality no
less stringent than as set forth herein. Each Party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each Party shall use at least the same standard of care as it uses to
protect its own Confidential Information (but not less than a reasonable
standard of care) to ensure that its Affiliates, employees, agents, consultants
and other representatives do not disclose or make any unauthorized use of the
other Party’s Confidential Information. Each Party shall promptly notify the
other Party upon discovery of any unauthorized use or disclosure of the other
Party’s Confidential Information.

12.2 Neither Party shall release to any Third Party or publish in any way any
non-public information with respect to the terms of this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing a Party may disclose the
terms of this Agreement to potential investors, lenders, investment bankers and
other financial institutions of its choice solely for purposes of financing the
business operations of such Party, or, in the case of BDSI, to any prospective
or actual sublicensee, licensor, manufacturer, marketing or other corporate
partner, acquirer, or acquisition target; provided such Party only discloses
such information under conditions of confidentiality on terms substantially
similar to those contained in this Section 12. Nothing contained in this
paragraph shall prohibit either Party from filing this Agreement as required by
the rules and regulations of the Securities and Exchange Commission, national
securities exchanges (including those located in countries outside of the United
States) or the Nasdaq Stock Market; provided the disclosing Party discloses only
the minimum information required to be disclosed in order to comply with such
requirements, including requesting confidential treatment of this Agreement
(after consultation with the other Party) and filing this Agreement in redacted
form. The Parties agree to cooperate with respect to requests for confidential
treatment to be submitted to the Securities and Exchange Commission or any
similar foreign authority with respect to certain portions of this Agreement and
any redactions thereof for such purposes.

13. Termination.

13.1 Termination by Either Party for Insolvency. Either Party may terminate this
Agreement prior to the expiration of the term upon the occurrence of any of the
cessation of operations of the other Party or the bankruptcy, insolvency,
dissolution or winding up of the other Party (other than dissolution or winding
up for the purposes or reconstruction or amalgamation) and written notice to the
other Party.

13.2 Termination by Meda. Meda shall be entitled to terminate this Agreement
upon occurrence of the Termination Back-Up Trigger as provided in Section 4.10.

13.3 Termination for Cause. BDSI and, in the case of paragraph (a) below, Meda
may, by written notice to the other Party, terminate this Agreement prior to the
expiration of this Agreement upon the occurrence of the following:

(a) Upon or after the material breach of this Agreement by the other Party
(other than a failure to pay, which is addressed in Section 13.3(b) below), if
the other Party has not cured such breach, if capable of being cured within such
time period, within *** after written notice thereof by non-breaching Party; and

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(b) Upon the failure by Meda to pay any amount in excess of *** overdue under
this Agreement or the License Agreement within *** days from receipt of a second
written notice thereof from BDSI (with respect to Products supplied under this
Agreement, the invoice accompanying such products or otherwise provided in
conjunction with their shipment shall not be deemed the first “notice” for
purposes of this paragraph), with a copy of such second notice to be provided to
Meda´s CEO at the address referenced in Section 16.6. If any payment, or portion
thereof, is the subject of a good faith dispute (a “Disputed Amount “) between
Meda and BDSI, BDSI shall not be entitled to terminate this Agreement with
respect to any failure by Meda to pay the Disputed Amount until such dispute has
been resolved by the parties (including, if necessary, pursuant to any
arbitration under Section 16.3).

Notwithstanding anything to the contrary, Meda shall not have the right to
terminate this Agreement under Section 13.3(a) for any failure to supply
Products hereunder by BDSI; Meda shall only be entitled to terminate this
Agreement for any failure to supply Products under this Agreement pursuant to
the Termination Back-Up Trigger and related procedures established with respect
thereto under Section 4.10.

13.4 Effect of Termination.

(a) In the event of termination of this Agreement pursuant to Section 13.1,
13.2, or by BDSI under Section 13.3 or as a result of the termination of the
License Agreement with respect to the Fentanyl Product, Meda shall have no
further obligation to purchase Products from BDSI, and BDSI shall have no
further obligation to supply Products to Meda, provided that Meda shall have the
obligation to, if and as requested by BDSI and provided that such termination
does not directly result from BDSI’s uncured material breach of this Agreement
or the License Agreement, (i) purchase any Conforming Products remaining in
BDSI’s inventory at the time of such termination pursuant to the payment terms
established under Sections 6.1 and 6.2, (ii) permit BDSI to complete the process
of manufacture by BDSI of Products in production or scheduled for production at
the time of such termination and purchase resulting Conforming Products upon
completion of such manufacture pursuant to the payment terms established under
Sections 6.1 and 6.2, and/or (iii) reimburse BDSI for the total direct and
indirect cost of any materials acquired or manufactured in anticipation of
manufacturing Products for supply to Meda hereunder. Notwithstanding anything to
the contrary, however, Meda shall remain obligated to take delivery of and pay
for, in accordance with the terms of this Agreement and the License Agreement,
any Products necessary to fulfill any Order outstanding as of the date of such
termination. Neither Party shall otherwise have any obligation to the other with
respect to the supply or purchase of Product or failure to supply or purchase
Product following such termination (including any obligation to pay damages for
failure to supply or purchase following termination), provided that,
notwithstanding the foregoing, the terms of this Agreement shall apply to any
Product supplied to Meda by BDSI following termination in accordance with this
Section 13.4(a).

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(b) Upon a termination by Meda under Section 13.3(a), the Parties shall have the
same rights and obligations set forth in Section 4.10 with respect to a
termination in the event of a Termination Back-Up Trigger.

(c) Upon a Licensor Termination, BDSI shall use commercially reasonable efforts
to, if and as requested by Meda, have assigned to Meda any manufacturing or
other contracts entered into by BDSI concerning the manufacture of Products,
provided that, notwithstanding the foregoing, BDSI shall not have any obligation
to pay any additional consideration to any third party or incur any additional
obligation to effect such an assignment.

(d) Except as otherwise provided in this Agreement, expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such expiration or termination (including but not limited to any obligation of
Meda to pay any amounts due or owing at the time of such cancellation,
expiration, or termination). Except as set forth below or elsewhere in this
Agreement, the obligations and rights of the Parties under Sections 1, 4.8,
4.10, 5.1, 5.5, 5.6, 5.7, 6.2, 7.3, 8.1 8.2, 10.2, 12, 13, 14, 15.6, and 16
shall survive expiration or termination of this Agreement.

(e) Upon termination of this Agreement by Meda pursuant to Sections 2(iv), 4.10,
13.1, 13.2, or 13.3(a) hereof, BDSI shall upon Meda’s request and at Meda’s
expense, use commercially reasonable efforts, to the extent not already done in
accordance with Section 4.10(a), to transfer to Meda promptly copies of all
information, including technical information, that is controlled by BDSI, that
is useful or necessary in the manufacture of the Products and is reasonably
necessary to enable Meda or any alternative supplier engaged in accordance with
Section 4.10(e) to manufacture such Products. Such transfer shall commence and
be completed by BDSI as soon as reasonably practicable but in any event shall be
completed prior to *** after BDSI’s receipt of notice from Meda. BDSI shall
provide Meda reasonable assistance, at Meda’s request and expense, with respect
to understanding such manufacturing information.

14. Indemnification; Limitations of Liability.

14.1 Meda Indemnified by BDSI. BDSI shall indemnify and hold Meda, its
Affiliates, and their respective employees, directors and officers, harmless
from and against any liabilities or obligations, damages, losses, claims,
encumbrances, costs or expenses (including attorneys’ fees) (any or all of the
foregoing herein referred to as “Loss“) insofar as a Loss or actions in respect
thereof occurs subsequent to the Effective Date arises out of: (a) personal
injuries claimed by Third Parties arising out of a breach of BDSI warranties
hereunder for any Product; (b) claims that the Commercial Products are
misbranded or adulterated (as such terms are defined by Applicable Laws) or
otherwise were not manufactured in accordance with GMP and other Applicable
Laws; and (c) BDSI’s negligence or intentional misconduct. BDSI’s obligations to
indemnify Meda hereunder shall not apply to the extent any such Loss arises out
of or is based on any (a) inactions or actions of Meda or its Affiliates for
which Meda is obligated to indemnify BDSI under Section 14.2 or (b) negligence
or intentional misconduct of Meda or its Affiliates.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

14.2 BDSI Indemnified by Meda. Meda shall indemnify and hold BDSI, its
Affiliates, and their respective employees, directors and officers, harmless
from and against any Loss insofar as such Loss or actions in respect thereof
occurs subsequent to the Effective Date and arises out of or is based upon
(a) any misrepresentation or breach of any of the warranties, covenants or
agreements made by Meda in this Agreement; (b) Meda’s or its Affiliates’
development, use, marketing, sale, distribution, promotion, handling, or storage
of Products; or (c) any product liability claim that is brought against BDSI by
any Third Party due to the use of any Product supplied hereunder. Meda’s
obligations to indemnify BDSI hereunder shall not apply to the extent any such
Loss arises out of or is based on the negligence or intentional misconduct of
BDSI.

14.3 Prompt Notice Required. No claim for indemnification hereunder shall be
valid unless notice of the matter which may give rise to such claim is given in
writing by the indemnitee (the “Indemnitee“) to the persons against whom
indemnification may be sought (the “Indemnitor“) as soon as reasonably
practicable after such Indemnitee becomes aware of such claim, provided that the
failure to notify the Indemnitor shall not relieve the Indemnitor from any
liability except to the extent that such failure to notify actually adversely
impacts the Indemnitor’s ability to defend such claim. Such notice shall state
that the Indemnitor is required to indemnify the Indemnitee for a Loss and shall
specify the amount of Loss and relevant details thereof. The Indemnitor shall
notify Indemnitee no later than *** from such notice of its intention to assume
the defense of any such claim. In the event the Indemnitor fails to give such
notice within that time the Indemnitor shall no longer be entitled to assume
such defense.

14.4 Defense and Settlement. The Indemnitor shall at its expense, have the
right, subject to the limitations of this Section 14.4, to settle and defend,
through counsel reasonably satisfactory to the Indemnitee, any action which may
be brought in connection with all matters for which indemnification is
available. In such event the Indemnitee of the Loss in question and any
successor thereto shall permit the Indemnitor full and free access to its books
and records and otherwise fully cooperate with the Indemnitor in connection with
such action; provided that this Indemnitee shall have the right fully to
participate in such defense at its own expense. The defense by the Indemnitor of
any such actions shall not be deemed a waiver by the Indemnitor of its right to
assert a claim with respect to the responsibility of the Indemnitor with respect
to the Loss in question. The Indemnitor shall not settle or compromise any claim
against the Indemnitee without the prior written consent of the Indemnitee,
provided that such consent shall not be unreasonably withheld. No Indemnitee
shall pay or voluntarily permit the determination of any liability which is
subject to any such action while the Indemnitor is negotiating the settlement
thereof or contesting the matter, except with the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld. If the Indemnitor
fails to give Indemnitee notice of its intention to defend any such action as
provided herein, the Indemnitee involved shall have the right to assume the
defense thereof with counsel of its choice, at the Indemnitor’s expense, and
defend, settle or otherwise dispose of such action. With respect to any such
action which the Indemnitor shall fail to promptly defend, the Indemnitor shall
not thereafter question the liability of the Indemnitor hereunder to the
Indemnitee for any Loss (including counsel fees and other expenses of defense).

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

14.5 EXCEPT WITH RESPECT TO (I) BREACHES OF SECTION 12 AND (II) THE
INDEMNIFICATION PROVIDED HEREUNDER WITH RESPECT TO THIRD PARTY CLAIMS, WHICH
SHALL NOT BE SUBJECT TO THE FOLLOWING LIMITATION: (A) THE PARTIES SHALL NOT BE
LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL
DAMAGES, INCLUDING LOST PROFITS AND LOST SALES, WHETHER IN CONTRACT, WARRANTY,
NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY BREACH OF THIS AGREEMENT (EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES); AND (B) THE LIABILITY OF BDSI TO MEDA FOR ANY
CLAIMS ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL NOT EXCEED THE TOTAL
AMOUNTS PAID TO BDSI UNDER THIS AGREEMENT.

15. Representations and Warranties.

15.1 Corporate Power. As of the Effective Date, each Party hereby represents and
warrants that such Party is duly organized and validly existing under the laws
of the jurisdiction of its organization and has full power and authority to
enter into this Agreement and the transactions contemplated hereby and to carry
out the provisions hereof.

15.2 Due Authorization. As of the Effective Date, each Party hereby represents
and warrants that such Party is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.

15.3 Binding Obligation. As of the Effective Date, each Party hereby represents
and warrants that this Agreement is a legal and valid obligation binding upon it
and is enforceable in accordance with its terms, except that the enforcement of
the rights and remedies created hereby is subject to bankruptcy, insolvency,
reorganization and similar laws of general application affecting the rights and
remedies of creditors and that the availability of the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought. As of the Effective Date,
the execution, delivery and performance of this Agreement by such Party does not
conflict with any agreement, instrument or understanding, oral or written, to
which it is a party or by which it may be bound, nor, subject to compliance with
Article IA of the License Agreement, violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

15.4 Legal Proceedings. As of the Effective Date, each Party hereby represents
and warrants to the other Party that there is no action, suit or proceeding
pending against or affecting, or, to the knowledge of either Party, threatened
against or affecting that Party, or any of its assets, before any court or
arbitrator or any governmental body, agency or official that would, if decided
against either Party, have a material adverse impact on the business,
properties, assets, liabilities or financial condition of that Party (that are
not already reflected in that Party’s respective financial statements as filed
with the Securities and Exchange Commission (or foreign equivalent thereof) or
otherwise made public or provided to the other Party) and which would have a
material adverse effect on that Party’s ability to consummate the transactions
contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

15.5 No Disbarment. BDSI represents that neither it nor any of its Affiliates
has been debarred or is subject to debarment and neither it nor any of its
Affiliates will knowingly use in any capacity, in connection with the services
to be performed under this Agreement, any party or person who has been debarred
pursuant to Section 306 of the Federal Food, Drug, and Cosmetic Act, as amended,
or who is the subject of a conviction described in such section or any similar
Canadian or other foreign law or regulation. BDSI shall inform Meda in writing
immediately if it, its Affiliates, or, to BDSI’s knowledge, any party who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 or any similar Canadian or other foreign law or
regulation, or if, to BDSI’s knowledge, any action, suit, claim, investigation
or legal or administrative proceeding is pending or is threatened, relating to
the debarment or conviction of such Party, its Affiliate or any party performing
services hereunder.

15.6 Limitation on Warranties. NOTHING HEREIN SHALL BE CONSTRUED AS A
REPRESENTATION OR WARRANTY BY BDSI TO MEDA THAT THE LICENSED TECHNOLOGY IS NOT
INFRINGED BY ANY THIRD PARTY, OR THAT THE PRACTICE OF SUCH RIGHTS DOES NOT
INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY. OTHER THAN AS SET
FORTH ABOVE, NEITHER PARTY MAKES ANY WARRANTY OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, INCLUDING BUT NOT LIMITED TO ANY WARRANT OF FITNESS FOR
A PARTICULAR PURPOSE OR WARRANTY OF MERCHANTABILITY IN RESPECT OF ANY PRODUCT.

16. Miscellaneous.

16.1 Assignment. Except as explicitly contemplated by this Agreement, neither
this Agreement nor any rights or obligations hereunder may be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party (which consent shall not be unreasonably withheld); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent (a) in connection with
the transfer or sale of all or substantially all of the business of such
assigning Party to which this Agreement relates to a Third Party, whether by
merger, sale of stock, sale of assets or otherwise, or (b) to any of its
Affiliates. Notwithstanding the foregoing, any such assignment to an Affiliate
shall not relieve the assigning Party of its responsibilities for performance of
its obligations under this Agreement, so long as such Affiliate remains an
Affiliate of the assigning Party. The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any purported assignment not in
accordance with this Agreement shall be void.

16.2 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including, but not limited to, fire, floods,
embargoes, terrorism, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party, or for any other reason which is
completely beyond the reasonable control of the Party (collectively a

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

“Force Majeure“); provided that the Party whose performance is delayed or
prevented shall continue to use good faith diligent efforts to mitigate, avoid
or end such delay or failure in performance as soon as practicable.

16.3 Governing Law; Dispute Resolution. This Agreement shall be governed by and
construed under the state laws of the State of New York, without reference to
its conflicts of laws principles. All disputes arising under or in connection
with this agreement shall be finally settled by binding arbitration, initiated
by either Party on ten (10) days notice to the other Party, under the Rules of
Arbitration of the International Chamber of Commerce (“ICC”), applying the laws
of the State of New York, without regards to its conflicts of law provisions,
before three (3) independent, neutral arbitrators experienced in the
international pharmaceutical industry. The place of arbitration shall be New
York, New York. Meda and BDSI shall each be entitled to select one (1) such
arbitrator, with the two such arbitrators so selected selecting the third such
arbitrator. In the event either Party fails to select its arbitrator within such
ten (10) day period, the arbitrator selected by the other Party within such ten
(10) day period shall be entitled to select such arbitrator. The arbitration
shall be conducted in English. The decision of the arbitrators will be final and
binding on the parties, and any decision of the arbitrators may be enforced in
any court of competent jurisdiction. Notwithstanding the foregoing, any Party
may seek injunctive, equitable, or similar relief from a court of competent
jurisdiction as necessary to enforce its rights hereunder without the
requirement of arbitration.

16.4 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.

16.5 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. Any
provision of this Agreement held invalid or unenforceable in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

16.6 Notices. All notices and other communications provided for herein shall be
dated and in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered personally, by e-mail or by facsimile machine, receipt
confirmed, (b) on the following business day, if delivered by a nationally
recognized overnight courier service, with receipt acknowledgement requested, or
(c) three business days after mailing, if sent by registered or certified mail,
return receipt requested, postage prepaid, in each case, to the Party to whom it
is directed at the following address (or at such other address as any Party
hereto shall hereafter specify by notice in writing to the other parties
hereto):

 

If to BDSI:    BioDelivery Sciences International, Inc.   

2501 Aerial Center Parkway, Suite 205

Morrisville, North Carolina 27560 USA

   Attn: Mark Sirgo, Chief Executive Officer    Telephone: (919) 653-5160   
Facsimile: (919) 653-5161

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Copies to:    Wyrick Robbins Yates & Ponton LLP   

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607 USA

   Attn: Larry E. Robbins, Esq.    Telephone: (919) 781-4000    Facsimile: (919)
781-4865 If to Meda:    Meda AB   

Box 906

Pipers vag 2A

17009

Solna

Sweden

   Attn: Anders Lonners, CEO    Telephone: +46 8 630 19 00    Facsimile: +46
8-630 19 19 Copies to:   

James F. Farrington, Jr.

Wiggin and Dana LLP

400 Atlantic Street

Stamford, CT 06901

   Fax: +1 203 363 7676

16.7 Independent Contractors. It is expressly agreed that BDSI and Meda shall be
independent contractors and that the relationship between the two Parties shall
not constitute a partnership or agency of any kind. Neither BDSI nor Meda shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior written consent of the other Party.

16.8 Rules of Construction. The Parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document. Whenever the
context hereof shall so require, the singular shall include the plural, the male
gender shall include the female gender and neuter, and vice versa.

16.9 Publicity. Meda and BDSI shall consult with each other before issuing any
press release with respect to this Agreement or the transactions contemplated
hereby and neither shall

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

issue any such press release or make any such public statement without the prior
consent of the other, which consent shall not be unreasonably withheld;
provided, however, (a) that a Party may, without the prior consent of the other
Party, issue such press release or make such public statement as may upon the
advice of counsel be required by law or the rules and regulations of the Nasdaq
or any other stock exchange, or (b) if it has used reasonable efforts to consult
with the other Party prior thereto, (such consent shall be deemed to have been
given if the recipient of the press release or public statement fails to respond
to the other Party within 48 hours after the recipient’s receipt of such press
release or public statement). No such consent of the other Party shall be
required to release information which has previously been made public.

16.10 Entire Agreement; Amendment. This Agreement (including the Exhibits
attached hereto) sets forth all of the covenants, promises, agreements,
warranties, representations, conditions and understandings between the parties
hereto with respect to the subject matter hereof and supersedes and terminates
all prior agreements and understandings between the Parties. There are no
covenants, promises, agreements, warranties, representations conditions or
understandings, either oral or written, between the parties other than as set
forth herein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties hereto unless reduced to writing and
signed by the respective authorized officers of the Parties.

16.11 Headings. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
several Articles hereof.

16.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signatures to this Agreement may be
transmitted via facsimile and such signatures shall be deemed to be originals.

[Signature page to follow.]

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, both BDSI and Meda have executed this BEMA Fentanyl Supply
Agreement, in duplicate originals, by their respective officers hereunto duly
authorized, the day and year first above written.

 

BIODELIVERY SCIENCES INTERNATIONAL, INC.     MEDA AB By:  

/s/ Mark A. Sirgo

    By:  

/s/ Anders Lonners

Name:   Mark A. Sirgo     Name:   Anders Lonners Title:   President and CEO    
Title:   CEO ARIUS PHARMACEUTICALS, INC.       By:  

/s/ Mark A. Sirgo

      Name:   Mark A. Sirgo       Title:   President      



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Exhibit A – Packaging Specifications

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Exhibit B – Product Specifications

***



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Exhibit C – Quality Agreement

***